By the Court.

McDonald, J.
delivering the opinion.
Every ground in the motion in arrest of judgment on which error is assigned, has been decided by this Court. In the case of Ricks vs. the State, the plaintiff in error, was indicted for buying cotton from a slave without permission; the Judge of the circuit Court charged the jury that it was not necessary to allege or prove the ownership of the cotton in any person, and this Court sustained the charge. 16 Ga. 600, 603.
Fardy Sweeney was indicted in the Superior Court of Bibb county, for selling and furnishing a slave with spirituous liquors, for the slave’s own use, he the said Sweeney not being the owner, overseer or employer of said slave, and not then and *476there having the said slave under his custody or care. The jury found him guilty. It was objected to the indictment on a motion in arrest of the judgment, that it did not aver the name of the negro or contain any other allegation by which his identity might be sustained or proved. In delivering the judgment, the Court remarked that itwas insisted that unless the indictment had stated the name of the negro and the name of his owner, the judgment would not serve as a bar to another indictment for the same offence. This Court held otherwise. 16 Ga. R. 467. These cases settle the points made in this case. It is true that in the case of Sweeney vs. State, the indictment charged that the name and owner of the slave were unknown. But the Court decided the case without reference to that allegation. Indictments for larceny must charge the ownership of the property alleged to have been stolen to be in some person, and if the owner be unknown that must be alleged. But that is a rule not without a reason, for the jury on conviction of the accused find all the facts charged and among them the ownership if the property alleged to have been stolen. On conviction of the defendant, the owner, if known, is entitled to have the property restored to him and if he be not known, it goes, in England, to the crown. 2 East’s. Cr. Law, 651. Larceny and Robbery, Sec. 88.
In this State every negro is presumed to be a slave and to have an owner, and proof of his color is sufficient prima facie evidence of his being a slave and supports that allegation.
Judgment affirmed.